TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 24, 2018



                                      NO. 03-17-00628-CR


                               Ex parte Barlow Smith, Appellant


            APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
             BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                    AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the district court’s order.

Therefore, the Court affirms the district court’s order. The appellant shall pay all costs relating

to this appeal, both in this Court and in the court below.